Exhibit 10.2

Separation Agreement and Release

This Separation Agreement and Release (“Agreement”) is made by and between Bob
Ross (“Executive”) and Centric Brands Inc. (formerly, Differential Brands Group
Inc.) (the “Company”) (collectively, referred to as the “Parties” or
individually referred to as a “Party”).  Capitalized terms used but not defined
in this Agreement shall have the meanings set forth in the Employment Agreement
(as defined below).

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of January 30, 2017 (the “Employment Agreement”); and

WHEREAS, the Parties have previously entered into that certain Restricted Stock
Unit Award, dated as of January 30, 2017 (the “RSU Agreement”); and

WHEREAS, in connection with Executive’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective January 4, 2019,
the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company or its subsidiaries
or affiliates but, for the avoidance of doubt, nothing herein will be deemed to
release any rights or remedies in connection with Executive’s ownership of
vested equity securities of the Company or one of its affiliates or Executive’s
right to indemnification by the Company or any of its affiliates pursuant to
contract or applicable law (collectively, the “Retained Claims”).

NOW, THEREFORE, in consideration of the severance payments and benefits
described in Section 5(j) of the Employment Agreement, which, pursuant to the
Employment Agreement, are conditioned on Executive’s execution and
non-revocation of this Agreement, and in consideration of the mutual promises
made herein, the Company and Executive hereby agree as follows:

1. Severance Payments; Salary and Benefits.  The Company agrees to provide
Executive with the severance payments and benefits described in Section
5(j)(ii)(1) and (4) of the Employment Agreement, payable at the times, and
subject to the terms and conditions  set forth herein.    The salary
continuation payments specified in Section 5(j)(ii)(1) shall commence effective
January 5, 2019, and continue through January 4, 2020, and shall total Four
Hundred Thousand Dollars ($400,000).  All salary continuation payments which
were owed prior to the Effective Date shall be made on the Effective Date.  The
COBRA payments specified in Section 5(j)(ii)(4) shall commence effective January
4, 2019.   In addition, to the extent not already paid, the Company shall pay or
provide to Executive the accelerated vesting of the remaining unvested shares
underlying his Restricted Stock Unit Award described in Section 3(b) of the RSU
Agreement, subject to and in accordance with the terms herein.  This will
consist of 133,333 shares which shall become fully vested effective January 4,
2019, and which shall be provided to Executive upon the Effective Date, without
withholding for state or federal income taxes.

2. Additional Payments.  The Company agrees to provide Executive with an
additional one time payment in the gross amount of Ten Thousand Dollars
($10,000) as reimbursement for legal fees incurred in connection with this
Agreement.

3. Mutual Release of Claims.  Executive and Company agree that, other than with
respect to the Retained Claims, the foregoing consideration represents
settlement in full of all outstanding obligations owed to Executive by the
Company or to the Company by Executive, including any of their



--------------------------------------------------------------------------------

 

 

direct or indirect subsidiaries and affiliates, and any of their current and
former officers, directors, equity holders, managers, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries and
predecessor and successor corporations and assigns (collectively, the
“Releasees”).  Executive and Company, on their own behalf and on behalf of any
of Executive’s or Company’s affiliated companies or entities and any of their
respective heirs, family members, executors, agents, and assigns, other than
with respect to the Retained Claims, hereby and forever releases the Releasees
from, and agree not to sue concerning, or in any manner to institute, prosecute,
or pursue, any claim, complaint, charge, duty, obligation, or cause of action
relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Executive or Company may possess against any of
the Releasees arising from any omissions, acts, facts, or damages that have
occurred up until and including the Effective Date of this Agreement, including,
without limitation:

(a) any and all claims relating to or arising from Executive’s employment  or
service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;

(b) any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
the Company or any of its affiliates, including, without limitation, any claims
for fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; and the Sarbanes-Oxley Act of 2002;

(e) any and all claims for violation of the federal or any state constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

(g) any and all claims for attorneys’ fees and costs.

Executive and Company agree that the release set forth in this section shall be
and remain in effect in all respects as a complete mutual general release as to
the matters released.  This release does not release claims that cannot be
released as a matter of law, including, but not limited to, Executive’s right to
file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or

2

--------------------------------------------------------------------------------

 

 

administer laws related to employment, against the Company (with the
understanding that Executive’s release of claims herein bars Executive from
recovering such monetary relief from the Company or any Releasee), claims for
unemployment compensation or any state disability insurance benefits pursuant to
the terms of applicable state law, claims to continued participation in certain
of the Company’s group benefit plans pursuant to the terms and conditions of
COBRA, claims to any benefit entitlements vested as the date of separation of
Executive’s employment, pursuant to written terms of any employee benefit plan
of the Company or its affiliates and Executive’s right under applicable law and
any Retained Claims.  This release further does not release claims for breach of
this Agreement.

4. Acknowledgment of Waiver of Claims under ADEA.  Executive understands and
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that
this waiver and release is knowing and voluntary.  Executive understands and
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Agreement.  Executive
understands and acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Executive was already
entitled.  Executive further understands and acknowledges that Executive has
been advised by this writing that:  (a) Executive should consult with an
attorney prior to executing this Agreement; (b) Executive has 21 days within
which to consider this Agreement; (c) Executive has 7 days following Executive’s
execution of this Agreement to revoke this Agreement pursuant to written notice
to the General Counsel of the Company; (d) this Agreement shall not be effective
until after the revocation period has expired; and (e) nothing in this Agreement
prevents or precludes Executive from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law.  In the event Executive signs this Agreement and
returns it to the Company in less than the 21 day period identified above,
Executive hereby acknowledges that Executive has freely and voluntarily chosen
to waive the time period allotted for considering this Agreement.

5. Unknown Claims. Executive and Company understand and acknowledges that
Executive and Company are releasing all rights under Section 1542 of the
California Civil Code.  Section 1542 provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Executive and Company agree that each consciously intends to release all claims
that he and it may have against the other as of the date he or it signs this
Agreement but which they do not know exist and which, if known to him or it,
would materially affect his or its decision to sign this Agreement, regardless
of whether his or its lack of knowledge is the result of ignorance, oversight,
error, negligence or any other cause.

6. Severability.  In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.



3

--------------------------------------------------------------------------------

 

 

7. No Oral Modification.  This Agreement may only be amended in a writing signed
by Executive and a duly authorized officer of the Company.

8. Governing Law; Dispute Resolution.  This Agreement shall be subject to the
provisions of Section 10 of the Employment Agreement.

9. Effective Date.  If Executive has attained or is over the age of 40 as of the
date of Executive’s termination of employment, then each Party has seven days
after that Party signs this Agreement to revoke it and this Agreement will
become effective on the eighth day after Executive signed this Agreement, so
long as it has been signed by the Parties and has not been revoked by either
Party before that date (the “Effective Date”).  If Executive has not attained
the age of 40 as of the date of Executive’s termination of employment, then the
“Effective Date” shall be the date on which Executive signs this Agreement.

10. Voluntary Execution of Agreement.  Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees.  Executive acknowledges that:  (a) Executive has read this
Agreement; (b) Executive has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement; (c)
Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel; (d) Executive understands the terms and consequences of this
Agreement and of the releases it contains; and (e) Executive is fully aware of
the legal and binding effect of this Agreement.

11. Tax Withholdings.Certain payments made under this Agreement may be subject
to required income and other tax withholdings.  Executive will be responsible
for any taxes which may be due as a result of any payments made by the Company
or benefits otherwise provided as described above, and Executive agrees to
indemnify and hold the Company harmless from any claim and expense that the
Company may incur as a result of any failure by Executive to pay any such taxes.

[Signature Page Follows]



4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first written below.

 

 

 

 

 

 

COMPANY

 

 

 

 

 

 

 

 

 

By:

/s/ Lori Nembirkow

 

 

 

Name:

Lori Nembirkow

 

 

 

Title:

SVP, Legal

 

 

 

 

 

 

 

 

Date:

4/9/19

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

By:

/s/ Bob Ross

 

 

 

 

Bob Ross

 

 

 

 

 

 

 

 

Date:

4/9/19

 

 

 

5

--------------------------------------------------------------------------------